Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on February 28, 2022, in which claims 1-21 were presented for examination, of which claims 1, 4, 5, 8, 9, 10, 14, 16, 18, 20, and 21 were amended, are being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument:  Contrast Claim 1 with the teachings of Stewart. Stewart adjusts the speed of the motor through three distinct steps. First a signal is sent from a sensor that is indicative of the positioning of the "mobile guide ". Second, this signal is received by a controller where the controller maps 5the position of the mobile guide to determine an amount of tension being applied to the material on the spool. Third, the controller sends a signal to the motor to adjust a speed of the motor based on the determined amount of tension. See, for example, the Abstract of Stewart. In other words, Claim 1 has a more efficient two-step process that does not need to have Stewart's mapping step of mapping sensed position to tension. Id. at Col. 4, lines 9 - 27. Instead, discrete positions are 10used to control the speed of the motor directly in Applicant's Claim 1. That is, Stewart does not expressly or inherently describe, inter alia, adjusting the motor to the selected speed to rotate the material package so that deployment of the material is varied depending upon the position of the spring arm. Rather, as is described at, for example, step 308 of Stewart, the controller of Stewart adjusts "a speed of motor 214, which is driving spool 210, based on the amount of [determined] 15tension (step 308). " Id. at Col. 4, lines 20 - 22.
Examiners Response: Examiner respectfully disagrees. One of ordinary skill in the art would recognize the speed the motor of Stewart changes based off of the detected tension as explained in Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47, more specifically in Col. 5, lines: 35-39.

Applicants 2nd Argument: Additionally, by this paper, Applicant has also amended Claim 1 so that it now recites: "a variable motor drive coupled to the motor to drive the motor: in a first rotational direction at a plurality of speeds; and in a second rotational direction that is opposite from the first rotational direction. " {emphasis added} Support for Applicant's amendment to Claim 1 may be found at 20paragraph [054] of Applicant's specification as filed. Hence, no new matter has been added by virtue of Applicant's amendment to Claim 1. Stewart does not expressly nor inherently describe driving a motor in a first rotational direction and in a second rotational direction that is opposite from the first rotational direction.
Examiners Response: Examiner discusses below how the amended limitation is disclosed by Stewart et al. (US Patent 9,856,106)  in view of Bartes (EP 1,298,239).

Applicants 3rd Argument: With respect to any prospective combination of Stewart with the teachings of Caamano et 25al. (U.S. Patent No. 7,692,393; hereinafter "Caamano"), Applicant respectfully submits that Caamano is non-analogous art with respect to the teachings of Stewart. Applicant notes that in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. §103, the reference must be analogous art to the claimed invention. See In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004) as well as MPEP §2141.01(a). A reference is analogous 30art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to -9- 
Appl. No.: 16/413,405Filed: May 15, 2019the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). 
Examiners Response: Examiner respectfully disagrees because Caamano teaches a system used to control spooling, which is similar to the invention disclosed by Stewart. Therefore, Caamano is analogous art. 

Applicants 4th Argument: At page 23 of the Office Action, and with respect to the Office's rejection of Claim 8, the Office admits that Stewart does not disclose, inter alia, that the spring arm reaching a designated angle causes touching of a contact point that sends a signal to the controller which in turn stops the textile machine and the deployment of the material. However, the Office alleges that Huss 20teaches the touching of a contact point citing to element 21 in FIG. 2 of Huss that sends a signal to the controller which in turn stops the textile machine and the deployment of the material citing to paragraph [0041] of Huss. Respectfully, there is no teaching at paragraph [0041], nor elsewhere within the teachings of Huss, that the touching of a contact point sends a signal to the controller which in turn stops the textile machine. Paragraph [0041] of Huss merely describes a mechanism 25by which a yarn rupture may be detected. However, there is no mention whatsoever of stopping the knitting machine of Huss. Claim 21 distinguishes over the teachings of Stewart and Huss by virtue of similar reasoning.
Examiners Response: Examiner respectfully disagrees and explains below how stopping of the motor and machine are disclosed by Stewart.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The “swapping a pot eye” limitation in claim 20 is used to alter the metes and bounds of claim 16, which it depends from, because of the term “swapping”.  This places claim 20 in improper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stewart et al. (US Patent 9,856,106).
Regarding claim 16, Stewart discloses a method of dispensing a material (230, Fig. 2) wound on a material 30package (210) to a textile machine (150, Fig. 1) without adding torque to the material wound on the material package, and varying speed at which the material is dispensed during a fabric construction process (Col. 1, line: 66-Col.2, line: 2, Col. 4, lines:46-53, examiner notes “torque” is not added and the rate at which the package comes “unwound” is not varied at initial startup of the machine,), the method comprising: -5-Appl. No. : 16/413,405 Filed: May 15, 2019 
constructing the material into a textile on the textile machine by feeding the material from the material package and rotating the material package (Col. 3, line:1-6, examiner notes the motor is a “variable-speed motor”); 
rotating the material package at a first speed by using a variable motor assembly coupled to the material package (Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47, Col. 5, lines: 35-39);  
5where speed of the material deployed from the material package is sensed by positioning of a spring arm (224) and arm guide (223) on a roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5, Col. 4, lines: 9-13); 
where the positioning of the spring arm and the arm guide is located at a first position on an arc (Col. 3, lines: 19-26, Fig. 2, examiner notes the “first position” is the initial position before tension is applied), where an angle of the arc is based on the first speed of the material being fed 10through wheel rollers  and the spring arm and the arm guide on the roller guided stop motion assembly (Col. 3, lines: 11-28), where the roller guided stop motion assembly senses the positioning of the spring arm and the arm guide at the first position on the arc based on the first speed (Col. 3, lines: 19-26, Fig. 2); 
generating a first signal from the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Col. 4, lines: 9-13) and sending the first signal to a motor assembly of the textile machine  based on the first position of the spring arm and the arm guide (Col. 5, Lines: 33-39, examiner notes the “second signal” is the signal sent in steps 526-530 in Fig. 5)  ;  
in response to the first signal, rotating the material package at the first speed by using the 20variable motor assembly coupled to the material package (Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47); 
sensing a repositioning of the spring arm and the arm guide at a second position based on a speed of deployment for the material and generating a second signal to control the variable motor assembly to rotate the material package at a second speed that differs from the first speed so that the speed of deployment of the material is varied depending upon the position of the 25spring arm without stopping the fabric construction process (Col. 4, lines: 9-13, 53-57, and Col. 5, lines: 39-47, examiner notes the “motor stops” but not the knitting device 140, Col. 2, lines: 51-67) .  

Regarding claim 19, Stewart discloses using the smaterial package (210, Fig. 2), wherein the material package (210) comprises a cylindrical barrel (see annotated Fig. 2 below) bounded by flanges (see annotated Fig. 2 below) that are located adjacent to each end of the cylindrical barrel (see annotated Fig. 2 below).  


    PNG
    media_image1.png
    486
    655
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated

Regarding claim 21, Stewart discloses detecting a tension that is greater or lesser than a predefined maximum and minimum threshold tension at the spring arm (224) and the arm guide (223, Col. 3, lines: 19-26); and responsive to the detecting of a repositioning of the spring arm and the arm guide 15to a predefined maximum or minimum position on an arc (Col. 3, lines: 19-26, examiner notes along the arc’s path there are “discrete positions” and elements 224 and 223 move along the arc in forward or backward manner (as shown with T+ and T- in Fig. 2), stopping the variable motor assembly from the rotating of the material package (524, Fig. 5, Col. 5, Lines: 43-47), stopping the deployment of the material, and stopping the textile machine (Col. 5, Lines: 43-47, examiner notes one of ordinary skill in the art would recognize when motor is stopped the textile machine cannot pull more thread from the material package, which would cause machine to stop knitting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9-11, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US Patent 9,856,106)  in view of Bartes (EP 1,298,239).
Regarding claim 1, Stewart et al. “Stewart” discloses an unspooling assembly (200, Fig. 1-2) capable of tensioned dispensing of 5a material to a textile machine during a fabric making process (“capable of…process” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Col. 2, lines: 51-62 and Col. 3, lines: 11-28), wherein the material is unwound without torque (Col. 1, line: 66-Col. 2, line: 2, examiner notes “torque” is not used), the unspooling assembly (200) comprising: 
a variable motor drive assembly (combination of 214 and 218) comprising: 
a motor (214) coupled to a material package (210, Fig. 2) and to rotate the material package at a variable speed in coordination with the textile machine during the fabric 10making process (Col. 3, line:1-6, examiner notes the motor is a “variable-speed motor”, examiner notes motor is moving as the fabric is being made Col. 3, lines: 38-54); 
a variable motor drive (Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47, examiner notes the “variable-speed motor” is controlled by steps 518 and 520 in Fig. 5) coupled to the motor (214) to drive the motor (Col. 5, Lines: 35-39): in a first rotational direction at a plurality of speeds (examiner notes the “first rotational direction” is within the “Expected Range” shown in Fig. 4.); 
\=a roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5) comprising: roller guides (222) for guiding the material (230, Fig. 2); and a spring arm (224) and arm guide (223), wherein the spring arm trigger (224) is and arm guide (223): 
15signal various tensions of the material during rotation of the motor by repositioning to one of a plurality of discrete positions that each correspond to a tension of the material (Col. 3, lines: 19-26, examiner notes along the arc’s path there are “discrete positions” and elements 224 and 223 move along the arc in forward or backward manner (as shown with T+ and T- in Fig. 2); and 
a controller (218) electronically coupled to the variable motor drive (Col. 3, lines: 5-10, and Col. 5, Lines: 35-39, examiner notes element 218 is “electrically connected” to the “variable motor drive” in order to drive motor 214) and the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5) to: 
20receive a first signal from the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Col. 4, lines: 9-13), wherein the first signal is indicative of the position of the spring arm (223) and arm guide (224, Col. 4, Lines: 9-13, examiner notes “tension” is applied based off of the “change in position” of elements 223 and 224); and  
generate a second signal for supply to the variable motor drive in response to receipt of the first signal indicative of the position of the spring arm and the arm guide (Col. 5, Lines: 33-39, examiner notes the “second signal” is the signal sent in steps 526-530 in Fig. 5),  
25wherein the second signal indicates a selected speed of the plurality of speeds (Col. 5, Lines: 33-43), 
wherein the variable motor drive, in response to the second signal, adjusts the motor to the selected speed to rotate the material package so that deployment of the material is varied depending upon the position of the spring arm (Col. 3, lines: 19-26 and Col. 4, lines: 20-22).  
Stewart does not disclose the motor moves in a second rotational direction that is opposite from the first rotational direction.
However, Bartes teaches yet another textile machine, wherein Bartes teaches a motor (5, Fig. 1) moving in a second rotational direction that is opposite from the first rotational direction (Par. 0022, lines: 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor disclosed by Stewart, by using a motor that can rotate in a second direction opposite its first as taught by Bartes, in order to help maintain the tension of the yarn. 

Regarding claim 2,  Stewart in view of Bartes disclose the controller (218, Fig. 2 of Stewart) comprises an integrated circuit storing an executable program (502, Fig. 5) configured to control the variable motor drive (steps 518 and 520, “configured to…drive” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Regarding claim 4, Stewart in view of Bartes disclose the motor (5, Fig. 1 of Bartes) is configured to rotate an actuator element (see annotated Fig. 2 below of Bartes, “configured to…element” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and wherein the material package (210, Fig. 1 of Stewart) is rotated in correlation to the actuator element being driven by the motor (examiner notes with the combination presented above the “actuator element” of Bartes is integrated into the motor of Stewart).  

    PNG
    media_image2.png
    581
    655
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated

Regarding claim 105, Stewart in view of Bartes disclose the material package (210, Fig. 2 of Stewart) with the material (230) wound thereon is coupled to the unspooling assembly (200, Fig. 1-2) on an axle/spindle shaft (Fig. 2, examiner notes an “axle/spindle shaft” is inherent in “motors”), and wherein the axle/spindle shaft can rotate clockwise and counterclockwise (Par. 0022, lines: 5-8 of Bartes), thereby unspooling the material in coordination with movement of the textile machine (Par. 0022, examiner notes motor of Bartes moves with the yarn being pulled).  

15 Regarding claim 6, Stewart in view of Bartes disclose the material package (210, Fig. 2 of Stewart) comprises a cylindrical barrel bounded by flanges (see annotated Fig. 2 above) located adjacent to each end of the cylindrical barrel (see annotated Fig. 2 above).

Regarding claim 9, Stewart discloses a system operable to incorporate materials into textile constructions (Col. 2, lines: 51-62 and Col. 3, lines: 11-28), the system comprising: 
5an unspooling assembly (200, Fig.1-2) capable of tensioned dispensing of a material at a plurality of speeds without applying torque to the material (Col. 1, line: 66-Col. 2, line: 2, examiner notes “torque” is not applied) the unspooling assembly (200) comprising:  
a variable motor drive assembly (combination of 214 and 218) comprising: 
a motor (214) coupled to a material package (210, Fig. 2) and to rotate the 10material package (Col. 3, Lines: 1-6) to deploy the material at a speed in coordination to movements of a textile machine (“to deploy…machine” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a variable motor drive (Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47, examiner notes the “variable-speed motor” is controlled by steps 518 and 520 in Fig. 5) coupled to the motor (214) and configured to drive the motor (Col. 5, Lines: 35-39) in a first rotational direction at a plurality of speeds (examiner notes the “first rotational direction” is within the “Expected Range” shown in Fig. 4. Examiner notes applicant has not disclosed how the two rotational directions are different from each other);
a roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5) comprising: roller guides (222) for guiding the material (230, Fig. 2); 15and a spring arm (224) and arm guide (223), wherein the spring arm (224) and arm guide (223): 
signal  various tensions of the material during rotation of the motor(Col. 3, lines: 19-26, examiner notes along the arc’s path there are “discrete positions” and elements 224 and 223 move along the arc in forward or backward manner (as shown with T+ and T- in Fig. 2); and 
a controller (218) electronically coupled to the variable motor drive (Col. 3, lines: 5-10, and Col. 5, Lines: 35-39, examiner notes element 218 is “electrically connected” to the “variable motor drive” in order to drive motor 214) and the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5) to: 
receive a first signal from the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Col. 4, lines: 9-13, examiner notes “tension” is applied based off of the “change in position” of elements 223 and 224), wherein the first signal is indicative of the position of the spring arm and arm guide (Col. 4, Lines: 9-13); and 
generate a second signal for supply to the variable motor drive in response to receipt of the first signal indicative of the position of the spring arm and the arm guide (Col. 5, Lines: 33-39, examiner notes the “second signal” is the signal sent in steps 526-530 in Fig. 5),  
25wherein the second signal indicates a selected speed of the plurality of speeds (Col. 5, Lines: 33-43), 
wherein the variable motor drive, in response to the second signal, adjusts the motor to the selected speed to rotate the material package so that deployment of the material is varied depending upon the position of the spring arm (Col. 3, lines: 19-26 and Col. 4, lines: 20-22).  
Stewart does not disclose the motor moves in a second rotational direction that is opposite from the first rotational direction.
However, Bartes teaches yet another textile machine, wherein Bartes teaches a motor (5, Fig. 1) moving in a second rotational direction that is opposite from the first rotational direction (Par. 0022, lines: 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor disclosed by Stewart, by using a motor that can rotate in a second direction opposite its first as taught by Bartes, in order to help maintain the tension of the yarn. 

Regarding claim 10, Stewart in view of Bartes disclose a processor; and a memory storing instructions of a program (Col. 1, Line: 63-Col. 2, Line: 2, and Col. 3, lines: 8-10 of Stewart), that when executed by the processor, implements a change in rotation of the motor (5, Fig. 1 of Bartes) driving the rotation of the material package and development of the material (Par. 0021-0022, examiner notes the sensor and control device act to change the direction of the motor of Bartes). 

Regarding claim 11, Stewart in view of Bartes disclose the controller (218, Fig. 2 of Stewart) comprises an integrated circuit storing an executable program (502, Fig. 5) configured to control the variable motor drive (steps 518 and 520, “configured to…drive” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

Regarding claim 13, Stewart in view of Bartes disclose the motor (5, Fig. 1 of Bartes) is orientated at an angle to an actuator element (see annotated Fig. 2 above of Bartes), and wherein the motor (5) is also configured to rotate the actuator element (Par. 0022).   
 
Regarding claim 1014, Stewart in view of Bartes disclose the material package (210, Fig. 2 of Stewart) with the material (230) wound thereon is coupled to the unspooling assembly (200, Fig. 1-2) on an axle/spindle shaft (Fig. 2, examiner notes an “axle/spindle shaft” is inherent in “motors”), and wherein the axle/spindle shaft can rotate clockwise and counterclockwise (Par. 0022, lines: 5-8 of Bartes) in coordination with movement of the textile machine (Par. 0022, examiner notes motor of Bartes moves with the yarn being pulled).  

Regarding claim 15, Stewart in view of Bartes disclose the material package (210, Fig. 2 of Stewart) comprises a cylindrical barrel bounded by flanges (see annotated Fig. 2 above) located adjacent to each end of the cylindrical barrel (see annotated Fig. 2 above). 

Regarding claim 17, Stewart  discloses a motor (214, Fig. 2 of Stewart) in the variable motor assembly (combination of 214 and 218) drives an actuator element, and wherein the material package (210) is rotated in correlation to the actuator element driven by the motor (214, Col. 3, line:1-6).  
	Stewart does not disclose an actuator element.
	However, Bartes teaches yet another textile machine, wherein Bartes teaches a motor (5, Fig. 1) drives an actuator element (see annotated Fig. 2 above), wherein the motor (5) is rotated in correlation with a material package (6, Par. 0022).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor disclosed by Stewart, by using an actuator element attached to the motor as taught by Bartes, in order to keep the motor in a desired orientation.

Regarding claim 18, Stewart in view of Bartes disclose positioning 10the material package (210, Fig. 1 of Stewart) on an axle/spindle shaft (212); and rotating the axle/spindle shaft on the motor assembly clockwise, and counterclockwise in coordination with movements of the textile machine (Par. 0022 of Bartes, examiner notes with the combination presented above the motor, 5, of Bartes moves as the textile machine makes movements).  

Regarding claim 20, Stewart discloses the invention substantially as claimed above.
Stewart does not disclose swapping a pot eye with a set of rollers.
However, Bartes teaches yet another textile machine, wherein Bartes teaches a set of rollers (1, Fig. 1 and 3), selecting a material type for the set of rollers dependent upon properties of the material being dispensed  (Par. 0024, examiner notes selecting the material for rollers, which threads pass through, is well known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine disclosed by Stewart, by using rollers instead of a pot eye which threads pass through as taught by Bartes, in order to prevent damages to the produced fabric.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. in view of Bartes, further Roser et al. (US Patent 4,660,783) and Caamano et al. (US Patent 7,692,393). 
Regarding claim 3, Stewart in view of Bartes disclose the variable motor drive assembly ((Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47 of Stewart) further comprises: motor comprises a central rod axle or spindle shaft (Col. 3, lines: 3-10, examiner notes it is well known in the art “motors” also comprise a “central rod axle or shaft”), and wherein the motor (214) comprises speed selectors (Col. 4, lines: 13-19).
They do not disclose a housing.
	However, Roser et al. “Roser” teaches yet another yarn storage winding device, wherein Roser teaches the variable motor drive assembly (combination of 1 and 8, Fig. 1 and 2, examiner notes “stepping motors” are well known in the art as being motors that move in various discrete steps) further comprises: a housing (1) configured to contain the motor (8) and comprising a mounting base (Col. 3, Lines: 55-59, examiner notes the “mounting base” is the side of the housing fixed to the knitting machine).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the variable motor drive assembly as disclosed by Stewart in view of Bartes, by utilizing a housing and manual switch as taught by Roser, in order to protect the motor from dust and debris, and to stop the machine when there are glitches in the controller.
They do not disclose the motor comprises a central rod axle or spindle shaft which is driven by a driving element,  wherein the motor comprises a power on/off switch which are wired to, and controlled by, a motion controller printed circuit board.
However, Caamano et al. “Caamano” teaches controlling a spooling of material, wherein Caamano teaches a motor (222, Fig. 2) comprises a central rode axle or spindle shaft (examiner notes it is well known in the art “motors” also comprise a “central rod axle or shaft”) which is driven by a driving element (Col. 5, lines: 59-64, examiner notes the “driving element” is the “gear assembly”), wherein the motor comprises a power on/off switch (108, Fig. 1, Col. 4, lines: 4-10) which are wired to, and controlled by, a motion controller printed circuit board (224, Col. 6, lines: 48-58, examiner notes the “motor controller” controls the motion of the shaft of the motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor as disclosed by Stewart in view of Bartes, further in view of Roser, by including a driving element, on/off switch, and a motion controller as taught by Caamano, in order to prevent damages to the material package during use.

Regarding claim 12, Stewart in view of Bartes disclose the variable motor drive assembly ((Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47 of Stewart) further comprises: motor comprises a central rod axle or spindle shaft (Col. 3, lines: 3-10, examiner notes it is well known in the art “motors” also comprise a “central rod axle or shaft”), and wherein the motor (214) comprises speed selectors (Col. 4, lines: 13-19).
They do not disclose a housing.
	However, Roser et al. “Roser” teaches yet another yarn storage winding device, wherein Roser teaches the variable motor drive assembly (combination of 1 and 8, Fig. 1 and 2, examiner notes “stepping motors” are well known in the art as being motors that move in various discrete steps) further comprises: a housing (1) configured to contain the motor (8) and comprising a mounting base (Col. 3, Lines: 55-59, examiner notes the “mounting base” is the side of the housing fixed to the knitting machine).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the variable motor drive assembly as disclosed by Stewart in view of Bartes, by utilizing a housing and manual switch as taught by Roser, in order to protect the motor from dust and debris, and to stop the machine when there are glitches in the controller.
They do not disclose the motor comprises a central rod axle or spindle shaft which is driven by a driving element,  wherein the motor comprises a power on/off switch which are wired to, and controlled by, a motion controller printed circuit board.
However, Caamano et al. “Caamano” teaches controlling a spooling of material, wherein Caamano teaches a motor (222, Fig. 2) comprises a central rode axle or spindle shaft (examiner notes it is well known in the art “motors” also comprise a “central rod axle or shaft”) which is driven by a driving element (Col. 5, lines: 59-64, examiner notes the “driving element” is the “gear assembly”), wherein the motor comprises a power on/off switch (108, Fig. 1, Col. 4, lines: 4-10) which are wired to, and controlled by, a motion controller printed circuit board (224, Col. 6, lines: 48-58, examiner notes the “motor controller” controls the motion of the shaft of the motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor as disclosed by Stewart in view of Bartes, further in view of Roser, by including a driving element, on/off switch, and a motion controller as taught by Caamano, in order to prevent damages to the material package during use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. in view of Bartes, further in view of Morita (US Patent 7,218,988).
	Regarding claim 7, Stewart in view of Bartes disclose the invention substantially as claimed above.
	They do not disclose the material is one of: a resin pre- impregnated composite material; a wire material; a fiber optic material; a polymer reinforcing fiber material; and a multiple strand material.  
	However, Morita teaches yet another yarn feeding apparatus, wherein Morita teaches a yarn made of a wire material (Col. 11, Lines: 40-41).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as disclosed by Stewart in view of Bartes, by using a wire material as taught by Morita, in order to knit a fabric that will not break during the knitting process.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. in view of Bartes, further in view of Huss (US PG Pub. 2007/0210198).
Regarding claim 258, Stewart in view of Bartes disclose the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5 of Stewart) further comprises a stop motion unit (steps 516 and 524, Fig. 5), wherein the stop motion unit (steps 516 and 524) is configured to simultaneously stop the textile machine movement and the motor drive assembly in response to the spring arm and the arm guide being repositioned to a designated angle (see annotated Fig. 2 above, Col. 5, Lines: 43-47, “configured to…angle” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes one of ordinary skill in the art would recognize when motor is stopped the textile machine cannot pull more thread from the material package, which would cause machine to stop knitting).
	They do not disclose the spring arm reaching that designated angle causes touching of a contact point that sends a signal to the 30controller which in turn stops the textile machine and the deployment of the material.  
	However, Huss teaches a yarn spooling apparatus, wherein Huss teaches touching of a contact point (Par. 0041, contact between elements 38a and 21, Fig. 2) that sends a signal to the 30controller (11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring arm and the arm guide disclosed by Stewart in view of Bartes, by incorporating a driving element, and a contact point that sends a signal to the 30controller which in turn stops the textile machine and the deployment of the material as taught Huss, in order to stop the machine before the machine recognizes an issue in the knitting process.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732                             



/DANNY WORRELL/Primary Examiner, Art Unit 3732